       Case 1:18-cv-03241-CBA-TAM Document 48 Filed 06/11/21 Page 1 of 2 PageID #: 286




                                                THE CITY OF NEW YORK
GEORGIA M. PESTANA                             LAW DEPARTMENT                                   MATTHEW W. McQUEEN
Acting Corporation Counsel                         100 CHURCH STREET                                       Senior Counsel
                                                   NEW YORK, NY 10007                             mmcqueen@law.nyc.gov
                                                                                                    Phone: (212) 356-2423
                                                                                                      Fax: (212) 356-3509


                                                                        June 11, 2021

          BY E.C.F.
          Honorable Taryn A. Merkl
          United States Magistrate Judge
          United States District Court
          Eastern District of New York
          225 Cadman Plaza East
          Brooklyn, New York 11201

                             Re: Peter Martin v. City of New York, et al., 18 CV 3241 (CBA) (TAM)

          Your Honor:

                          I am an Assistant Corporation Counsel in the Office of Georgia M. Pestana, Acting
          Corporation Counsel of the City of New York, and represent the defendants in the above-captioned
          case. Defendants write in response to plaintiff’s June 8, 2021 letter motion (Docket Entry No. 47)
          to compel production of defendants’ expert report by June 9, 2021. Defendants were befuddled to
          learn that plaintiff filed such a motion, particularly given that the due date set by the Court for
          production of defendants’ expert report is June 11, 2021. (See Docket Entry Dated 4/3/21)
          Significantly, it should be noted that the June 11, 2021 deadline for defendants to produce their
          expert report was requested by plaintiff in his April 2, 2021 motion for an extension of time to
          complete expert discovery. (See Docket Entry No. 46) Accordingly, defendants respectfully
          request that plaintiff’s motion to compel be denied as a frivolous waste of judicial resources.

                          By way of background, the Court’s April 3, 2021 Order provided the parties two
          weeks after the production of defendants’ expert report for plaintiff to depose defendants’ expert;
          this timeline is exactly what plaintiff proposed in his April 2, 2021 request. There was neither a
          request nor a requirement that the report be provided to plaintiff at least a two-weeks before the
          date that defendants’ expert would be deposed. It was not until counsel for the parties were
          scheduling depositions, that plaintiff’s counsel, Thomas Kissane, stated that he needed at least two
          weeks from the date the report was produced to prepare for the deposition. As noted above, such
          a requirement was neither addressed nor contemplated by plaintiff’s April 2, 2021 request for an
          extension of time to complete expert discovery nor the subsequent the Court’s order on that
          request. (See Docket Entry No. 46 and Docket Entry Dated 4/3/21).
Case 1:18-cv-03241-CBA-TAM Document 48 Filed 06/11/21 Page 2 of 2 PageID #: 287




                Ultimately, counsel for the parties scheduled Dr. Parker’s deposition for June 18,
 2021. Although it is unclear why Mr. Kissane wanted two weeks to review Dr. Parker’s report
 before taking her deposition, the undersigned agreed, as a courtesy, that defendants would try to
 produce Dr. Parker’s report to plaintiff two weeks in advance of her deposition. However, such
 statement of intention did not in any way change the June 11 deadline Ordered by this Court on
 April 3, 2021.

                Defendants received Dr. Parker’s report on Friday, June 4, 2021. Unfortunately, I
 was unable to review the report and send it out to Mr. Kissane before finishing work that day. Still
 trying to oblige Mr. Kissane, even though I was under no obligation to do so, I attempted to log
 into the work network over the weekend so that I could send the report out, but found that I was
 unable to do so. On Monday, June 7, I learned that there were issues with the Law Department’s
 network, and that access to the network had been disabled for security purposes. Further
 complicating matters, Dr. Parker had left town on a family emergency after sending her report and
 was unavailable to send another copy of her report. On Tuesday, June 8, I attempted to call Mr.
 Kissane on his cell phone to explain the issue and let him know that it was unclear when access
 would be restored. However, Mr. Kissane did not answer, and I did not leave a message, as I
 believed it would be better to speak with Mr. Kissane directly. Later that same day, I received a
 call from Mr. Kissane on my cell phone to inform me that he had filed a motion to compel. Mr.
 Kissane said that he believed he had no choice but to move to compel because he tried e-mailing
 and calling my office number and did not receive a response. However, Mr. Kissane could not
 explain why he made no effort to reach me on my cell phone until after filing the motion, despite
 knowing that the Law Department had been experiencing problems with its computer network.
 This is particularly puzzling, given that Mr. Kissane has been aware that I have been working
 almost exclusively from home since the pandemic began and our telephonic communications since
 that time have been via my cellphone.

                 On June 9th, I finally regained access to e-mail, but still do not have remote access
 to other documents on the system. Fortunately, I have successfully obtained a copy of the expert
 report that I received from Dr. Parker last Friday. Once I file this letter, I intend to review the
 report and send it to plaintiff’s counsel, which is by the Court ordered deadline.

                Accordingly, for the reasons discussed herein, defendants respectfully request that
 the Court deny plaintiff’s motion to compel as a frivolous waste of judicial resources and grant
 other and further relief as the Court deems just and proper.

                                                               Respectfully submitted,

                                                                 /s Matt McQueen

                                                               Matthew W. McQueen
                                                               Special Federal Litigation Division

 cc:    Thomas Kissane, Esq. (by E.C.F.)
        Attorney for Plaintiff



                                                    2
